Citation Nr: 0108334	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for osteoarthritis.  

3.  Entitlement to service connection for rheumatism.  

4.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1941 to April 
1942 and from June 1945 to March 1946.  This matter comes to 
the Board of Veterans' Appeals (Board) from a January 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  In that determination, the RO denied the claim 
as stated on the title page of this decision.  The appellant 
disagreed and this appeal ensued.  


REMAND

When the appellant filed his claim, the law and regulations 
in effect required him to reopen his claim and then submit 
competent evidence of a well-grounded, or plausible, claim 
before VA had a duty to assist him in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The RO's decisions in January 2000 were based on this 
requirement.  Recently, though, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), eliminating the requirement of 
submitting evidence of a well-grounded claim and extensively 
revising VA's duty to assist the appellant in this claim.  It 
is not clear that further assistance by the VA to the 
appellant pursuant to this enactment would be unproductive.  
The case is REMANDED for the following development:

1.  The RO should ensure that the record 
is fully developed prior to adjudication 
in accordance with the revised 
obligations set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In 
accomplishing this development, the RO 
should ensure that all identifiable 
documentary evidence is obtained and that 
the appellant undergoes VA examinations 
to determine the nature and etiology of 
his claims disabilities.  All development 
attempted should be documented in the 
claims file and all applicable records 
obtained should be associated with the 
claims file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




